Exhibit 10.7

 

Execution Version

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of May 25,
2018 and effective as of the Effective Date (as defined below), is hereby
entered into by and between EVO Investco, LLC, a Delaware limited liability
company (the “Assignor”), and EVO Payments, Inc., a Delaware corporation (the
“Assignee”).

RECITALS:

WHEREAS, the Assignor currently sponsors the EVO Investco, LLC Unit Appreciation
Equity Plan (the “Plan”);

WHEREAS, the Assignor desires to assign all of its rights, privileges, title,
interests, liabilities and obligations under the Plan and all awards thereunder
to the Assignee; and

WHEREAS, the Assignee wishes to accept the assignment of such rights,
privileges, title and interests and to assume such liabilities and obligations;

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Assignor and the Assignee hereby agree as follows:

1.         ASSIGNMENT.  Effective as of the date that the Assignee’s
registration statement on Form S-1 (the “Registration Statement”) is declared
effective (the “Effective Date”), the Assignor hereby assigns, conveys and
transfers to the Assignee all of its present and future rights, title and
interests in, to and under the Plan and all awards thereunder.  Following the
effectiveness of this Agreement, all references in the Plan (and all awards
issued thereunder) to the “Administrator” shall refer to the Board of Directors
of Assignee, the Compensation Committee of the Board of Directors of Assignee or
any other committee of the Board of Directors of Assignee or any other person(s)
appointed by the Board of Directors of Assignee to administer the Plan; provided
that such assignment of the role of Administrator under the Plan shall not
effect or in any way impair the effectiveness of any actions taken by the
Administrator prior to such assignment (including to approve the amendment of
any outstanding awards under the Plan in connection with Assignee’s initial
public offering and related reorganization).  If the Registration Statement is
not declared effective, this Agreement shall be void ab initio.

2.         ASSUMPTION.  Effective as of the Effective Date, (a) the Assignee
hereby accepts the assignment set forth in Section 1 of this Agreement and
assumes any and all liabilities and obligations of the Assignor arising under
the Plan and all awards thereunder (as amended by Assignor in connection with
Assignee’s initial public offering and related reorganization) and (b) the Plan
shall be maintained by the Assignee for the benefit of Participants (as defined
in the Plan).

3.         NAME OF PLAN.  Following the effectiveness of this Agreement, the
Plan shall be renamed the EVO Payments, Inc. Equity Appreciation Plan for all
purposes.

 

 





--------------------------------------------------------------------------------

 



4.         FURTHER ACTIONS.  Each party hereto covenants and agrees to make,
execute, acknowledge and deliver such further documents and instruments and to
use its reasonable efforts to take such other action as may be reasonably
requested by any party hereto to consummate more effectively or to perfect the
assignments and assumptions contemplated by this Agreement.

5.         MISCELLANEOUS.

(a)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws rules
of such state or any other jurisdiction.

(b)       If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction or other governmental authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

(c)       This Agreement shall inure to the benefit of the Assignee and its
successors and assigns, and shall be binding upon the Assignor and its
successors and assigns.

(d)       This Agreement is not intended to, and shall not, create any rights in
or confer any benefits upon any person other that the Assignor or the Assignee,
as applicable.

(e)       This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.  Any counterpart may be signed and
transmitted by facsimile or Portable Document Format (PDF) with the same force
and effect as if such counterpart was an ink-signed original.

[Signature page follows]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed, certified,
acknowledged and delivered this Agreement as of the date first above written.

 

 

 

 

 

EVO INVESTCO, LLC

 

 

 

 

  

 

 

By:

/s/ Steven J. de Groot

 

 

Name:   Steven J. de Groot

 

 

Title:   Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

 

 

EVO PAYMENTS, INC.

 

 

 

 

 

 

 

By:

/s/ Steven J. de Groot

 

 

Name:   Steven J. de Groot

 

 

Title:   Executive Vice President, General Counsel
and Secretary

 

[Signature Page – UAP Assignment and Assumption Agreement]

--------------------------------------------------------------------------------